                       Case 18-19441-EPK        Doc 146      Filed 10/12/18     Page 1 of 9
                                      United States Bankruptcy Court
                                      Southern District of Florida
In re:                                                                                 Case No. 18-19441-EPK
160 Royal Palm, LLC                                                                    Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113C-9          User: youngt                 Page 1 of 7                   Date Rcvd: Oct 10, 2018
                              Form ID: pdf004              Total Noticed: 191


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db             +160 Royal Palm, LLC,    1118 Waterway Lane,    Delray Beach, FL 33483-7156
aty            +Daniel A. Hershman,    c/o Hershman Law PA,    2240 Palm Beach Lakes Blvd, Ste 101,
                 West Palm Beach, FL 33409-3403
aty            +Town of Palm Beach,    c/o Allen R. Tomlinson, Esq.,    Jones, Foster, et al.,    P.O. Box 3475,
                 West Palm Beach, FL 33402-3475
cr             +Ali Adampeyra,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Architectural Precast & Foam, LLC,    Kelley Kronenberg, P.A.,    1475 Centrepark Blvd.,
                 Suite 275,    West Palm Beach, FL 33401,     UNITED STATES OF AMERICA 33401-7446
cr             +Baoping Liu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Bei Zhu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Changyue Liu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Chengyu Gu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Chunning Ye,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Cuilian Li,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Daqin Weng,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flager Dr #500 E,
                 West Palm Beach, FL 33401-6121
op             +David R. Miller,    David Miller and Associates, P.A.,    319 Clematis St., Suite 802,
                 West Palm Beach, FL 33401-4622
cr             +Dongsheng Zhu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Feng Guo,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Halil Erseven,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Hao Lou,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Hongru Pan,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Juewei Zhou,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Junqiang Feng,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +KK-PB Financial LLC,    c/o Salazar Law,    2000 Ponce de Leon Blvd., Penthouse,
                 Coral Gables, FL 33134-4422
cr             +Kuang Yaoping,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Lan Li,   c/o Gunster, Yoakley & Stewart, P.A.,     777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
r              +Larry Richey,    Cushman & Wakefield U.S., Inc.,    515 E Las Olas Blvd, #900,
                 Fort Lauderdale, FL 33301-4203
cr             +Li Dongsheng,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Li Zhang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Lili Zhang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Ling Li,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Liyan Feng,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
acc           #+Maria M Yip,    Yip Associates,   1001 Yamato Rd #301,    Boca Raton, FL 33431-4403
cr             +Min Cui,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Min Li,   c/o Gunster, Yoakley & Stewart, P.A.,     777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Mohammad Zargar,    c/o Gunster, Yoakley & Stewart, P.A.,    777 Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Mohammadreza Sedaghat,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +New Haven Contracting South, Inc,    2240 Palm Beach Lakes Blvd,    Suite 101,
                 West Palm Beach, FL 33409-3403
cr             +Qingyun Yu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Qiong Deng,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Qiongfang Zhu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 #,
                 West Palm Beach, FL 33401-6121
                       Case 18-19441-EPK        Doc 146     Filed 10/12/18     Page 2 of 9



District/off: 113C-9          User: youngt                Page 2 of 7                   Date Rcvd: Oct 10, 2018
                              Form ID: pdf004             Total Noticed: 191


intp           +RREF II Palm House LLC,    c/o Bilzin Sumberg Baena Price & Axelrod,
                 1450 Brickell Avenue, 23rd Floor,     ATTN: Jay M. Sakalo & Jeffrey I. Snyder,
                 Miami, FL 33156,     UNITED STATES OF AMERICA 33131-3456
cr             +Ran Chen,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, Fl 33401-6121
cr             +Reza Siamak Nia,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, Fl 33401-6121
cr             +Ruji Li,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Rujing Wei,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr E#500 E,
                 West Palm Beach, FL 33401-6121
wit            +Ryan Black,    1615 Forum Place,   Suite 200,    West Palm Bch, FL 33401-2315
cr             +Sanaz Salehin,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #400 E,
                 West Palm Beach, FL 33401-6124
cr             +Sara Salehin,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Sha Shi,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Shahriar Ebrahimian,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flager Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Shaoping Huang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Shaoqing Zeng,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Shu Jiang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Shuangyun Wang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Tang Cheok Fai,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Tao Xiong,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Tingting Sun,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Tonghui Luan,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Wenhao Zhang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Xiang Chunhua,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Xiang Shu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Xiao Sun,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Xiaonan Wang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Xiaoping Zhang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flager Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yajun Kang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yan Chen,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flager Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yawen Li,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yi Zhao,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Ying Fei,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Ying Tan,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yingjun Yang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yuanbo Wang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr E#500 E,
                 West Palm Beach, FL 33401-6121
cr             +Yulong Tang,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Zhaohui Li,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Zheng Yu,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
cr             +Zhiling Gan,    c/o Gunster, Yoakley & Stewart, P.A.,    777 S Flagler Dr #500 E,
                 West Palm Beach, FL 33401-6121
94643368       +Absolute Plumbing, LLC,    917 N. Railroad Avenue,    West Palm Beach, FL 33401-3303
94696507       +Adam G. Heffner,    1900 NW CORPORATE BLVD/ 301 W,    Boca Raton, FL 33431-8502
94643369       +Adam G. Heffner, Esquire,    1900 N.W. Corporate Blvd.,    Suite 301-West Building,
                 Boca Raton, FL 33431-8502
94643370        Ali Adampeyra,    UAE Dubai, downtown, Burj,    Khalifa, Unit 5507,   Iran
94700494       +Ali Adampeyra,    c/o Edward A. Marod,    777 S. Flagler Drive, Ste. 500 E,
                 West Palm Beach, FL 33401-6121
94643371       +All Star Equipment,    6701 Garden Rd #3,    Riviera Beach FL 33404-5900
                       Case 18-19441-EPK        Doc 146      Filed 10/12/18     Page 3 of 9



District/off: 113C-9          User: youngt                 Page 3 of 7                    Date Rcvd: Oct 10, 2018
                              Form ID: pdf004              Total Noticed: 191


94643372       +Alliance Contracting Group,    3601 N Dixie Highway,     Boca Raton, FL 33431-5929
94643373       +Allied Interiors,    6363 Edgewater Drive,    Orlando, FL 32810-4711
94701058       +Architectural Precast & Foam, LLC,     c/o Cristopher S. Rapp, Esq.,     Kelley Kronenberg, P.A.,
                 1475 Centrepark Blvd., Ste. 275,     West Palm Beach, FL 33401-7446
94643374       +Baoping Liu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643375       +Bei Zhu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643376       +Changyue Liu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643377       +Chengyu Gu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643378       +Chunning Ye,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643379        Connect Auto, Inc.,    550 Business Park Way,    Suite 6,    West Palm Beach, FL 33411-1743
94643380       +Craig T. Galle, Esquire,    The Galle Law Group,    13501 South Shore Blvd., Suite 103,
                 Wellington, FL 33414-7211
94643381       +Cuilian Li,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643382       +Daniel A. Hershman, Esq.,    2240 Palm Beach Lakes Blvd.,     Suite 101,
                 West Palm Beach, FL 33409-3403
94643383       +Daqin Weng,    c/o Edward Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643385       +David W. Gorman,    631 Lucerne Avenue,    Lake Worth, FL 33460-3820
94643386       +Dongsheng Zhu,    c/o Edward Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643387       +Feng Guo,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643388       +Fernando Wong Outdoor Living Design, Inc,     1500 Bay Road, Suite 600,
                 Miami Beach, FL 33139-3220
94643389        Florida Department of Revenue,    P.O. Box 6668,    Tallahassee, FL 32314-6668
94643397       +HUFCOR Inc. d/b/a HUFCOR Florida Group,     1301 Central Park Drive,     Sanford, FL 32771-6644
94643391       +Halil Erseveen,    c/o Edward A. Marod,    777 S. Flagler Drive,     Suite 500E,
                 West Palm Beach, FL 33401-6121
94643392       +Hao Lou,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643393       +Henry B. Handler, Esquire,    Weiss, Handler & Cornwell, P.A.,      2255 Glades Road,   Suite 218A,
                 Boca Raton, FL 33431-7392
94643394        Henry Handler, Esquire,    Weiss, Handler & Cornwell, P.A.,     One Boca Plaza,
                 2255 Glades Road, Suite 218-A,     Boca Raton, FL 33431-7392
94643396       +Hongru Pan,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643400       +James F. Biagi PE,    555 W Prospect Rd,    Oakland Park FL 33309-3931
94643401       +Jeffrey C. Pepin, Esquire,    3418 Poinsttia Avenue,     West Palm Beach, FL 33407-4804
94643403       +John C. Randolph, Esquire,    Jones, Foster, Johnston & Stubbs, P.A.,      Flagler Center Tower,
                 505 South Flagler Drive, Suite 1100,     West Palm Beach, FL 33401-5950
94643402        John C. Randolph, Esquire,    Jones, Foster, Johnson, & Stubbs, P.A.,      Post Office Box 3475,
                 West Palm Beach, FL 33402-3475
94643404       +Jordana L. Goldstein, Esq.,    150 South Pine Island Road., Suite 400,
                 Plantation, FL 33324-2667
94643405        Jose D. Sosa, Esquire,    Law Office of Jose D. Sosa, P.C.,     712 US Highway One, 301-16,
                 North Palm Beach, FL 33408
94643406       +Juewei Zhou,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643407       +Junqiang Feng,    c/o Edward A. Marod,    777 S. Flagler Drive,     Suite 500E,
                 West Palm Beach, FL 33401-6121
94643409       +KK-PB Financial LLC,    13501 South Shore Boulevard,     Suite 101,    Wellington, FL 33414-7211
94643408       +Kammerer Mariani PLLC,    1601 Forum Place, Suite 500,     West Palm Beach, FL 33401-8103
94643410       +Kuang Yaoping,    c/o Edward A. Marod,    777 S. Flagler Drive,     Suite 500E,
                 West Palm Beach, FL 33401-6121
94643411       +Lan Li,   c/o Edward A. Marod,    777 S. Flagler Drive,     Suite 500E,
                 West Palm Beach, FL 33401-6121
94643412       +Landmark Construction Companies Inc,     6555 Garden Rd,    Riviera Beach FL 33404-6318
94643413       +Li Dongsheng,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643414       +Li Zhang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643501       +Lili Zhang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643415       +Ling Li,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643416       +Liyan Feng,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643430       +MPC Pools, Inc.,    12720 Orange Grove Blvd.,    West Palm Beach, FL 33411-8931
94643417       +Macschmeyer Concrete Company of Florida,,     c/o Naomi Stevenson,     1142 Watertower Road,
                 Lake Park, FL 33403-2397
94643418       +McCabe Rabin,    1601 Forum Place, Sutie 201,    West Palm Beach, FL 33401-8101
94643419       +McDonald Hopkins Co., LLC,    Accounts Receivable,    600 Superior Avenue, E,     Suite 2100,
                 Cleveland, OH 44114-2690
                       Case 18-19441-EPK        Doc 146      Filed 10/12/18     Page 4 of 9



District/off: 113C-9          User: youngt                 Page 4 of 7                    Date Rcvd: Oct 10, 2018
                              Form ID: pdf004              Total Noticed: 191


94643422       +McIntosh & Schwartz, PL,    888 Southeast Third Avenue, Suite 201,
                 Fort Lauderdale, FL 33316-1159
94643423       +Michael E. O’Connor, Esq.,    111 SE 12th St.,     Fort Lauderdale, FL 33316-1813
94643424       +Michael T. Landen, Esquire,     Kluger, Kaplan, Silverman, Katzen &,     Levine, P.L.,
                 201 S. Biscayne Blvd., 27th Floor,     Miami, FL 33131-4332
94643425       +Min Cui,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643426       +Min Li,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643427       +Mohammad Zargar,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643428       +Mohammadreza Sedaghat,    c/o Edward A. Marod,     777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643429       +Moore Unique Interiors, Inc.,     16889 West Secretariat Drive,    Loxahatchee, FL 33470-4035
94643431       +New Haven Contracting South, Inc.,     638 Shore Drive,    Boynton Beach, FL 33435-2850
94643443        Office of Attorney General,     State of Florida,    The Capitol PL-01,
                 Tallahassee, FL 32399-1050
94643446       +Paul Cleary d/b/a Cleary Plumbing Inc.,     925 S. Military Trail D11,
                 West Palm Beach, FL 33415-3976
94643447       +Peter B. Rowell, Esquire,    The Barthet Firm,     200 S. Biscayne Blvd., Suite 1800,
                 Miami, FL 33131-5333
94643448       +Qingyun Yu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643449       +Qiong Deng,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643450       +Qiongfang Zhu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643451       +Quality Concrete Pumping, Inc.,     1842 NW 85th Drive,    Coral Springs, FL 33071-6256
94643452       +Ran Chen,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643453       +Reza Siamak Nia,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643454       +Richard’s Woodwork, Inc.,    1301,    53rd St. #2,    West Palm Beach, FL 33407-2244
94643455       +Ruji Li,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643456       +Rujing Wei,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643457       +Sanaz Salehin,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643458       +Sara Salehin,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643460       +Securities and Exchange Commission,     801 Brickell Ave., Suite 1800,     Miami, FL 33131-4901
94643461       +Sha Shi,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643462       +Shahriar Ebrahimian,    c/o Edward A. Marod,    777 S. Flagler Drive,     Suite 500E,
                 West Palm Beach, FL 33401-6121
94643463       +Shaoping Huang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643464       +Shaoqing Zeng,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643465       +Shu Jiang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643466       +Shuangyun Wang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643476       +TWG Enterprises Waterproofing & Painting,     c/o Adam G. Heffner, Esq.,
                 1900 NW Corporate Blvd.,    Suite 301-West Building,     Boca Raton, FL 33431-8502
94696508       +TWG Enterprises Waterproofing & Painting, Inc,      1900 N.W. Corporate Boulevard,
                 Suite 301 - West Building,     Boca Raton, FL 33431-8502
94643467       +Tang Cheok Fai,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643468       +Tao Xiong,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643469       +The Place for Tile, Inc.,    7957 NW 54th Street,     Miami, FL 33166-4027
94643470       +Tingting Sun,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643471       +Tonghui Luan,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643472        Town of Palm Beach,    345 South County Road,     Palm Beach, FL 33480-4443
94643478       +US Attorney Southern District of Florida,     500 East Broward Boulevard,
                 Fort Lauderdale, FL 33394-3000
94643477        United States Attorney General’s Office,     US Department of Justice,     950 Pennsylvania Avenue,
                 Washington, DC 20530-0001
94643479        Van Linda Ironworks, Inc.,    3787 Boutwell Road,     Boynton Beach, FL 33435
94643481       +Wallace Surveying Corporation,     5553 Village Boulevard,    West Palm Beach, FL 33407-7910
94643482       +Wenhao Zhang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643483       +Xiang Chunhua,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
94643484       +Xiang Shu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                 West Palm Beach, FL 33401-6121
                       Case 18-19441-EPK         Doc 146      Filed 10/12/18      Page 5 of 9



District/off: 113C-9           User: youngt                  Page 5 of 7                   Date Rcvd: Oct 10, 2018
                               Form ID: pdf004               Total Noticed: 191


94643485        +Xiao Sun,    c/o Edward Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643486        +Xiaonan Wang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643487        +Xiaoping Zhang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643488        +Xpert Elevator Services, Inc.,     550 Business Park Way, Bay #8,
                  West Palm Beach, FL 33411-1743
94643489        +Yajun Kang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643490        +Yan Chen,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643491        +Yawen Li,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643492        +Yi Zhao,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643493        +Ying Fei,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643494        +Ying Tan,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643495        +Yingjun Yang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643496        +Yuanbo Wang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643497        +Yulong Tang,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643498        +Zhaohui Li (Chaohui Li),    c/o Edward A. Marod,    777 S. Flagler Drive,     Suite 500E,
                  West Palm Beach, FL 33401-6121
94643499        +Zheng Yu,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121
94643500        +Zhiling Gan,    c/o Edward A. Marod,    777 S. Flagler Drive,    Suite 500E,
                  West Palm Beach, FL 33401-6121

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
sp             +E-mail/Text: ghgpa@bellsouth.net Oct 11 2018 02:26:12      Gregg H Glickstein,
                 Gregg H. Glickstein, P.A.,    54 SW Boca Raton Blvd,   Boca Raton, FL 33432-4725
cr             +E-mail/Text: legalservices@pbctax.com Oct 11 2018 02:25:38      Palm Beach County Tax Collector,
                 c/o Orfelia M Mayor,    POB 3715,   West Palm Beach, FL 33402-3715
94643398        E-mail/Text: cio.bncmail@irs.gov Oct 11 2018 02:24:44      Internal Revenue Service,
                 Attn: Special Procedures,    P.O. Box 34045,   Stop 572,   Jacksonville, FL 32202
94643459       +E-mail/Text: secbankruptcy@sec.gov Oct 11 2018 02:25:33      SEC Headquarters,
                 100 F Street, NE,    Washington, DC 20549-2001
                                                                                             TOTAL: 4

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
94699512         Place for Tile, Inc
94643395*        Henry Handler, Esquire,    Weiss, Handler & Cornwell, P.A.,    One Boca Plaza,
                  2255 Glades Road, Suite 218-A,    Boca Raton, FL 33431-7392
94643399*       +Internal Revenue Service,    P.O. Box 7346,    Philadelphia, PA 19101-7346
94744800*       +Internal Revenue Service,    P.O. Box 7346,    Philadelphia, PA 19101-7346
94643420*       +McDonald Hopkins LLC,    Accounts Receivable,    600 Superior Avenue, E.,   Suite 2100,
                  Cleveland, OH 44114-2690
94643421*       +McDonald Hopkins, LLC,    Accounts Receivable,    600 Superior Avenue, E,   Suite 2100,
                  Cleveland, OH 44114-2690
94643432*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643433*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643434*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643435*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643436*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643437*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643438*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643439*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643440*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643441*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643442*       +New Haven Contracting South, Inc.,    638 Shore Drive,    Boynton Beach, FL 33435-2850
94643445*       +Palm House Hotel, LLLP,    197 S. Federal Highway, Suite 200,    Boca Raton, FL 33432-4946
94643474*        Town of Palm Beach,    345 South County Rd.,    Palm Beach, FL 33480-4443
94643473*        Town of Palm Beach,    345 South County Road,    Palm Beach, FL 33480-4443
94643475*        Town of Palm Beach,    345 South County Road,    Palm Beach, FL 33480-4443
94643384      ##+David Campanaro,    c/o Gary Russo, Esq.,    The Russo Law Firm,
                  701 Northpoint Parkway, Suite 315,    West Palm Beach, FL 33407-1987
94643390      ##+Garry Russo, Esquire,    The Russo Law Firm,    701 Northpoint Parkway, Suite 315,
                  West Palm Beach, FL 33407-1987
94643444      ##+Palm House Hotel, LLLP,    197 S. Federal Highway, Suite 200,    Boca Raton, FL 33432-4946
94643480      ##+Vivian Doris,    155 Brazilian Ave.,   Palm Beach, FL 33480-4221
                                                                                              TOTALS: 1, * 20, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
                           Case 18-19441-EPK                Doc 146        Filed 10/12/18         Page 6 of 9



District/off: 113C-9                  User: youngt                       Page 6 of 7                          Date Rcvd: Oct 10, 2018
                                      Form ID: pdf004                    Total Noticed: 191


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              Allen R Tomlinson, Esq    on behalf of Attorney   Town of Palm Beach atomlinson@jonesfoster.com,
               dstewart@jonesfoster.com
              Bernice C. Lee    on behalf of Debtor   160 Royal Palm, LLC blee@slp.law,
               dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
              Cristopher S Rapp    on behalf of Creditor   Architectural Precast & Foam, LLC
               csrapp@kelleykronenberg.com, IRGeservice@kelleykronenberg.com
              Edward A Marod    on behalf of Creditor Ali Adampeyra emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Zheng Yu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Min Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Chunning Ye emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Halil Erseven emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Tonghui Luan emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Juewei Zhou emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shuangyun Wang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Sara Salehin emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Junqiang Feng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Dongsheng Zhu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiaoping Zhang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Cuilian Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yingjun Yang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Tang Cheok Fai emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yulong Tang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Liyan Feng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Qingyun Yu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ran Chen emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Sha Shi emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Bei Zhu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shaoping Huang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiaonan Wang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Feng Guo emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Qiongfang Zhu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Lan Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Li Dongsheng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Tao Xiong emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Chengyu Gu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Baoping Liu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiang Shu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yuanbo Wang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiang Chunhua emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yi Zhao emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Tingting Sun emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Lili Zhang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Changyue Liu emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yawen Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Mohammadreza Sedaghat emarod@gunster.com,
               dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ling Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Daqin Weng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Hongru Pan emarod@gunster.com, dpeterson@gunster.com
                       Case 18-19441-EPK        Doc 146     Filed 10/12/18      Page 7 of 9



District/off: 113C-9          User: youngt                 Page 7 of 7                  Date Rcvd: Oct 10, 2018
                              Form ID: pdf004              Total Noticed: 191


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Edward A Marod    on behalf of Creditor Min Cui emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Wenhao Zhang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shu Jiang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Zhiling Gan emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yajun Kang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shaoqing Zeng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Kuang Yaoping emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Mohammad Zargar emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Li Zhang emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Xiao Sun emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Sanaz Salehin emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Hao Lou emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Zhaohui Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Reza Siamak Nia emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Yan Chen emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Qiong Deng emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ying Tan emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ruji Li emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Shahriar Ebrahimian emarod@gunster.com,
               dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Ying Fei emarod@gunster.com, dpeterson@gunster.com
              Edward A Marod    on behalf of Creditor Rujing Wei emarod@gunster.com, dpeterson@gunster.com
              Eric S Pendergraft    on behalf of Debtor    160 Royal Palm, LLC ependergraft@slp.law,
               dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
              Heidi A Feinman    on behalf of U.S. Trustee    Office of the US Trustee Heidi.A.Feinman@usdoj.gov
              Jeffrey I. Snyder, Esq.    on behalf of Interested Party    RREF II Palm House LLC
               jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
              Luis Salazar, Esq.     on behalf of Creditor    KK-PB Financial LLC Luis@Salazar.Law,
               Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-Sin@Salazar.Law;Osorio@Salazar.Law
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Orfelia M Mayor    on behalf of Creditor    Palm Beach County Tax Collector omayor@ombankruptcy.com,
               legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omayor@ecf.inforuptcy.com
              Peter J Malecki    on behalf of Witness Ryan Black pmalecki@riccalawyers.com,
               bricca@riccalawyers.com;lkendrick@riccalawyers.com
              Philip J Landau    on behalf of Debtor    160 Royal Palm, LLC plandau@slp.law,
               msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;ependergraft@slp.law
               ;cdraper@slp.law
                                                                                              TOTAL: 74
                    Case 18-19441-EPK        Doc 146      Filed 10/12/18        Page 8 of 9




         ORDERED in the Southern District of Florida on October 10, 2018.




                                                                 Erik P. Kimball, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

        In re:                                                        Case No. 18-19441-EPK

        160 ROYAL PALM, LLC,                                          Chapter 11

               Debtor.
        _______________________________/

                                  ORDER SETTING HEARING ON
                         MOTION TO ESTIMATE CLAIM FOR PURPOSES OF
                        CREDIT BIDDINGWITH DEBTORS’ MOTION TO LIMIT
                         CREDIT BIDS, AND SETTING RELATED DEADLINES

                 This matter came before the Court upon the Secured Creditor KK-PB Financial, LLC’s

        Motion to Estimate Claim for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and

        363(k) [ECF No. 133] (the “Motion to Estimate Claim”) filed by KK-PB Financial, LLC, and

        the Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially All of its Assets

        [ECF No. 103] (the “Motion to Limit Credit Bids”) filed by 160 Royal Palm, LLC (the

        “Debtor”). The Motion to Estimate Claim raises issues that overlap with the issues raised in

        the Motion to Limit Credit Bids. The Motion to Limit Credit Bids is currently set for hearing

        on October 24, 2018 at 1:30 p.m. The Court finds it appropriate to set the Motion to Estimate

        Claim for hearing on the same date and time, and to set related objection deadlines. In

                                                   Page 1 of 2
            Case 18-19441-EPK        Doc 146       Filed 10/12/18    Page 9 of 9



addition, in light of the requests for relief in the foregoing motions, the Court finds it

appropriate to set a deadline for the filing of a proof of claim by KK-PB Financial, LLC, to

permit any party in interest to file an objection to any such claim and, if timely filed, to set a

hearing on any such objection to claim with the foregoing motions.

       For the forgoing reasons, the Court ORDERS and ADJUDGES as follows:

       1.      The Motion to Estimate Claim [ECF No. 133] shall be set for hearing before

               the Honorable Erik P. Kimball on October 24, 2018 at 1:30 p.m. at the United

               States Bankruptcy Court, Flagler Waterview Building, 1515 North Flagler

               Drive, 8th Floor, Courtroom B, West Palm Beach, Florida 33401. The Motion

               to Limit Credit Bids [ECF No. 103] will be heard on that same date and time,

               as previously noticed by the Clerk.

       2.      Not later than 4:00 p.m. on October 17, 2018, any party in interest may file

               an objection to the Motion to Estimate Claim and/or the Motion to Limit Credit

               Bids. Any such objection received after such deadline will not be considered by

               the Court.

       3.      Not later than 4:00 p.m. on October 17, 2018, KK-PB Financial, LLC shall

               file a proof of claim in this chapter 11 case. If KK-PB Financial, LLC fails to

               file a proof of claim before such deadline, KK-PB Financial, LLC shall not have

               a claim for any purpose in this chapter 11 case.

       4.      Not later than 4:00 p.m. on October 22, 2018, any party in interest may file

               an objection to the proof of claim filed by KK-PB Financial, LLC, if any. If an

               objection to the proof of claim is timely filed, the Court will set all timely

               objections for hearing on October 24, 2018.

                                               ###

Copies to: All parties of record by Clerk

                                            Page 2 of 2
